Mercure, J.
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review two determinations of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
We conclude that there is substantial evidence in the record to support administrative determinations finding petitioner guilty of failing to comply with a direct order and creating a disturbance as alleged in the February 13, 1996 misbehavior report of Correction Officer J. Smith and creating a disturbance as alleged in the March 21, 1996 misbehavior report of Correction Officer S. Rupert. Each of the misbehavior reports gave a detailed eyewitness account of the incident and itself constituted substantial evidence to support the determination based thereon (see, Matter of Perez v Wilmot, 67 NY2d 615; People ex rel. Vega v Smith, 66 NY2d 130).
Petitioner’s remaining contentions have been considered and found to be unavailing.
Cardona, P. J., Mikoll, Casey and Peters, JJ., concur. Adjudged that the determinations are confirmed, without costs, and petition dismissed.